
	
		I
		112th CONGRESS
		1st Session
		H. R. 2991
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mr. Culberson
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To disapprove of a certain sentencing guideline amendment
		  submitted by the United States Sentencing Commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Illegal Immigration Sentencing
			 Uniformity Act of 2011.
		2.Disapproval of an
			 amendment to section 2L1.2 of the Federal Sentencing GuidelinesAmendment 6 of the Amendments to the
			 Sentencing Guidelines, Policy Statements, and Official Commentary,
			 submitted to Congress by the United States Sentencing Commission on April 6,
			 2011 (amending section 2L1.2 and the Commentary to 2L1.2, of the Federal
			 Sentencing Guidelines), is disapproved and may not take effect.
		
